DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This office Action is in response to an application filed on 10/19/2020, in which claims 11 - 25 are pending and presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on the 10/19/2020 and 09/28/2021. Accordingly, the information disclosure statements have been considered by the Examiner.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

 
7.	Claims 11 - 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang (US 2009/0096643 A1), in view of Guo et al. (US 2012/0177112 A1), hereinafter “Guo,” and in view of Karczewicz et al. (US 2012/0177118 A1), hereinafter “Karczewicz.”

	In regard to claims 1 - 10, the claims are canceled and no longer under analysis.

 	In regard to claim 11, Chang discloses a method for image decoding performed by a decoding apparatus, (Abstract: system is disclosed for context-based adaptive binary arithmetic encoding and decoding; See also Pars. 0044 – 0046 and Fig. 3B) the method comprising: 
decoding, by the decoding apparatus, a bin string for a intra_chroma_pred_mode syntax element; (See Chang, Par. 0044: A bin of an SE (syntax element) may be decoded… Subsequently, the decoded bin string is de-binarized to generate the value of the SE; Par. 0072 and Fig. 5B depict memory CM (Context Model) cluster corresponding to intra_chroma_pred_mode syntax element)
Chang is not specific about: deriving, by the decoding apparatus, a value of the intra_chroma_pred_mode syntax element based on the bin string;
	Guo, however, teaches: deriving, by the decoding apparatus, a value of the intra_chroma_pred_mode syntax element based on the bin string; (Guo, Fig. 1: blocks 130 and 140,  and Par. 0020, lines 25 - 35: determination of the current intra chroma prediction mode may be performed in a processing unit of the encoder system; See also Par. 0025: process then determines the current intra chroma prediction mode of the current chroma block according to the chroma prediction code; See further disclosure in claims 1, 8, 16, 18 and 24).
     	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to use the inventive concepts of Chang and Guo in order to implement a method for image encoding performed by an encoding apparatus. Both Chang and Guo are from the same field of endeavor of image coding using intra-prediction mode selection. One of ordinary skill in the art would be motivated to integrate features of Guo with those of Guo. - The techniques include using intra-prediction modes for blocks of video data using codewords in a CABAC, which results relative bit savings for a coded bitstream.
  	Chang and Guo are deficient about disclosing the limitations: deriving, by the decoding apparatus, a chroma intra prediction mode of a current block based on the value of the intra_chroma_pred_mode syntax element, 
wherein the bin string includes a first bin, a second bin, and a third bin, 
wherein the first bin is decoded based on context information for the intra_chroma_pred_mode syntax element, and the second bin and the third bin are decoded based on bypass coding, wherein the context information is derived based on a sum of an offset and a value represented by the first bin, wherein the offset is determined based on a slice type for a current slice comprising the current block, and wherein a value of the offset is 0 based on the slice type is an I slice, the value of the offset is 1 based on the slice type is a P slice, and the value of the offset is 2 based on the slice type is a B slice
	However, Karczewicz teaches:    
 	deriving, by the decoding apparatus, (See Karczewicz, Fig. 5B: decoding engine 59B; Par. 0054: decoder 30) a chroma intra prediction mode of a current block based on the value of the intra_chroma_pred_mode syntax element, (See Karczewicz, Abstract: video decoder can perform context-based adaptive binary arithmetic coding (CABAC) process to determine modified intra-prediction mode index corresponding to a codeword, and determine the selected intra-prediction mode; Pars. 0038 and 0056: Video decoder configured to perform the determining of an intra-prediction mode; – (Karczewicz follows H. 264 standard which applies intra chroma prediction mode syntax element))  
wherein the bin string includes a first bin, a second bin, and a third bin, (See Karczewicz, Pars. 0146 - 0153: bypass mode may be utilized for one or more bins of the bin string, in which case the one or more bins are coded without use of an explicitly assigned context model; - The disclosures suggest bin strings that can include a number of bins up to three and beyond; ) 
wherein the first bin is decoded based on context information for the intra_chroma_pred_mode syntax element, and the second bin and the third bin are decoded based on bypass coding, (See again Karczewicz, as above in Pars. 0146 - 0153: bypass mode may be utilized for one or more bins of the bin string, in which case the one or more bins are coded without use of an explicitly assigned context model; - The disclosures suggest that a first bin can be decoded on the basis of context information for intra_chroma_pred_mode syntax element and other bins such as a second and third bins can be decoded applying bypass coding, since the bin strings can include a number of bins up to three and beyond; See further Par. 0056: intra prediction for chroma components; Pars. 0156 – 0158: context assignment module 53B may use context modeling to determine a context that is to be assigned to a particular bin of the bin string)
Moreover, in the same line of endeavor, Chang discloses: deriving a chroma intra prediction mode of a current block, wherein the context information is derived based on a sum of an offset and a value represented by the first bin, (See Chang, Par. 0049 and Table 2: Corresponding coding engines for syntax elements Syntax element Coding Engine mb_type (SI slice) regular mode mb_type(l slice) regular mode mb_type(P, SP slice) regular mode mb_type(B slice) regular mode sub_mb_type (P, SP slice) regular mode sub_mb_type(B slice)...)
wherein the offset is determined based on a slice type for a current slice comprising the current block, (See again Chang, as cited above) – (i.e., combined with the disclosures of Par. 0038 and 0039, the above citation form to basis the one of ordinary skill in the art to fulfill the constraint for a method like that of Claim 11 of the context information being indicated by a sum of an offset and a context index for a first bin, and wherein the offset is determined based on slice type for a current slice among I slice, P slice and B slice; - Chang teaches the feature of: the offset determined based on slice type for a current slice comprising the current block among an I slice, a P slice and a B slice) and
wherein a value of the offset is 0 based on the slice type is an I slice, the value of the offset is 1 based on the slice type is a P slice, and the value of the offset is 2 based on the slice type is a B slice. (See above rationale applied, mutatis mutandis, in regard to the determining of offset based on slice type for a current slice comprising the current block among an I slice, a P slice and a B slice (Chang, Par. 0049 and Table 2; - (Chang teaches that the offset has a value of 0 based on a determination that the current slice is the I slice, a value of 1 based on a determination that the current slice is the P slice, and a value of 2 based on a determination that the current slice is the B slice.”))
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to use the inventive concepts of Chang, Guo, Karczewicz, in order to implement a method for image decoding performed by a decoding apparatus. One of ordinary skill in the art would be motivated to integrate features of Chang, Guo with those of Karczewicz. Chang discloses encoding techniques, based on context information related to the intra chroma pred mode syntax element and wherein the offset is determined based on slice type for a current slice with offset values to correspond to I slice, P slice, and B slice.” This would result in relative bit savings for processing a coded bitstream.

	In regard to claim 12, the combination of Chang, Guo, Karczewicz discloses the method of claim 11, and Guo’s teachings suggest the additional limitation: “wherein the value of the intra_chroma_pred_mode syntax element is determined as one of 0 through 4. (See Guo, Pars. 0018 – 0022: set of chroma mode symbols consisting of "0", "1", "2", "3" and "4" associated with possible intra chroma prediction modes)	In regard to claim 13, the combination of Chang, Guo, Karczewicz discloses the method of claim 11, wherein the decoding the bin string includes decoding the first bin, the second bin, and the third bin independently with each other. (See Guo, Fig. 6 and Par. 0026:  process, at decoder side for decoding of the first bit of the chroma prediction codes  block set of chroma mode; - The disclosure alludes to the decoding the bin string involving independent operations that would include decoding first bin, second bin, and the third bin; See also Karczewicz, Par. 0058: slice may be an independently decodable unit of a video frame;…, or other portions of a frame such as a group of pictures (GOP), or another independently decodable unit defined according to applicable coding techniques; Par. 0147 and Par. 0153)	In regard to claim 14, the combination of Chang, Guo, Karczewicz discloses the method of claim 11, wherein the value represented by the first bin is represented based on a context index table which assigns a value to the first bin. (See Chang, Par. 0038: context models (CMs) may be selected for each bin of the SE based on a context model index "ctxIdx" to facilitate encoding; See Par. 0115: Table 4 showing number of context model switching; -Chang teaches a method wherein the encoding the bins includes encoding the first bin using a context index table)	In regard to claim 15, the combination of Chang, Guo, Karczewicz discloses the method of claim 14, wherein the context index table includes the value of the offset related to the slice type for the current slice. (See Chang, Pars. 0038 and 0039: ctxIdxOffset and ctxCatOffset may be identified by the type of an SE and the type of residual blocks, respectively); See also Chang, Pars. 0037 and 0038: context models (CMs) selected for each bin of the SE (syntax element) based on a context model index; Table 1: truncated intra_chroma_pred_mode; Table 2: syntax elements and corresponding engine (regular mode/bypass mode and including intra_chroma_pred_mode) (See Chang, Par. 0007: encoder for encoding the first bin based on the one context model; See again Chang, Pars. 0037 and 0038; - (i.e., Chang teaches a method wherein the context index table includes an offset corresponding to a picture type for a picture to be encoded; and a context index for the first bin among the bin string for the intra_chroma_pred_mode syntax element, and wherein the first bin of the bin string for the syntax element is encoded based on a context indicated by the context index and the offset)	In regard to claim 16, the combination of Chang, Guo, Karczewicz discloses the method of claim 11, wherein the value represented by the first bin is `0`. (See Chang, Abstract: The system comprises a calculating device configured to calculate an index value for one of a first bin to be encoded; See also Par. 0009 and disclosures of claims 1, 13 and 26; - Chang teaches a method, wherein a bin index of 0 is allocated for the first bin.)	In regard to claim 17, the combination of Chang, Guo, Karczewicz discloses the method of claim 11, the decoding the bin string comprising determining whether a bin of the bin string is to be bypass coded (See Karczewicz, Par. 0147: context assignment module 53A may assign a different context to each bin within the bin string – i.e.: encoding bins of a bin string wherein a first bin among the bin string for the intra chroma prediction mode syntax element is encoded based on regular coding using context information and remaining bins among the bin string are encoded based on bypass coding) and 
 	performing decoding the bin based on the context information when it is determined that the bin is not bypass coded. (See Karczewicz, Par. 0147 as cited above and Par. 0153: bypass mode may be utilized for one or more bins of the bin string) (wherein the encoding the bins includes encoding the bins of the bin string independently with each other))	In regard to claim 18, the combination of Chang, Guo, Karczewicz discloses a method for image encoding performed by an encoding apparatus, (See Karczewicz, Par. 0077: video encoder 20, video decoder 30; See Guo, Fig.4: exemplary flow chart for the selection of context in arithmetic encoding of chroma prediction codes of a chroma block according to the present invention; Par. 0020: encoder side as illustrated in Fig. 1; The cited references relate to both encoders and decoders) the method comprising: dividing, by the encoding apparatus, an input picture into a plurality of blocks; (See Guo, Abstract: picture is divided into blocks and the intra mode prediction is performed on a block basis Fig.4: exemplary  ) deriving, by the encoding apparatus, a chroma intra prediction mode of a current block among the plurality of blocks; determining, by the encoding apparatus, a value of an intra_chroma_pred_mode syntax element based on the chroma intra prediction mode; and encoding, by the encoding apparatus, a bin string for the intra_chroma_pred_mode syntax element based on the value of the intra_chroma_pred_mode syntax element, wherein the bin string includes a first bin, a second bin, and a third bin, wherein the first bin is encoded based on context information for the intra_chroma_pred_mode syntax element, and the second bin and the third bin are encoded based on bypass coding, wherein the context information is derived based on a sum of an offset and a value represented by the first bin, wherein the offset is determined based on a slice type for a current slice comprising the current block, and wherein a value of the offset is 0 based on the slice type is an I slice, the value of the offset is 1 based on the slice type is a P slice, and the value of the offset is 2 based on the slice type is a B slice. (Rationale applied to above rejection of claim 11, also applies, mutatis mutandis to rejection of claim 18, which discloses a encoding apparatus representing the counterpart of the decoding method and apparatus as disclosed by the limitations of claim 11 to perform similar functions as in claim 11.)
	In regard to claim 19, the combination of Chang, Guo, Karczewicz discloses the method of claim 18, wherein the value of the intra_chroma_pred_mode syntax element is determined as one of 0 through 4. (Rationale applied to above rejection of claim 12, also applies, mutatis mutandis to rejection of claim 19, which discloses a encoding method performed by an encoding apparatus representing the counterpart of the decoding method and apparatus as disclosed by the limitations of claim 12 to perform similar functions as in claim 12.)	In regard to claim 20, the combination of Chang, Guo, Karczewicz discloses 20. The method of claim 18, wherein the encoding the bins includes encoding the first bin, the second bin, and the third bin independently with each other. (Claim 20 is an image encoding method which represents the counterpart of the decoding method of Claim 13. The claim is thus rejected on the same rationale evoked in the rejection of claim 13, as analyzed above)	In regard to claim 21, the combination of Chang, Guo, Karczewicz discloses the method of claim 18, wherein the value represented by the first bin is represented based on a context index table which assigns a value to the first bin. (Claim 21 is an image encoding method which represents the counterpart of the decoding method of Claim 14. The claim is thus rejected on the same rationale evoked in the rejection of claim 14, as analyzed above)	In regard to claim 22, the combination of Chang, Guo, Karczewicz discloses the method of claim 21, wherein the context index table includes the value of the offset related to the slice type for the current slice. (Claim 22 is an image which represents the counterpart of the decoding method of Claim 15. The claim is thus rejected on the same rationale evoked in the rejection of claim 15, as analyzed above)	In regard to claim 23, the combination of Chang, Guo, Karczewicz discloses 23. The method of claim 18, wherein the value represented by the first bin is `0`.(Claim 23 is an image encoding method drawn to the decoding method of Claim 16. The claim is thus rejected on the same rationale evoked in the rejection of claim 16, as analyzed above)	In regard to claim 24, the combination of Chang, Guo, Karczewicz discloses the method of claim 18, the encoding the bin string comprising determining whether a bin of the bin string is to be bypass coded and performing encoding the bin based on the context information when it is determined that the bin is not bypass coded. (Claim 24 is an image encoding method which represents the counterpart of the decoding method of Claim 17. The claim is thus rejected on the same rationale evoked in the rejection of claim 17, as analyzed above)	In regard to claim 25, the combination of Chang, Guo, Karczewicz discloses a non-transitory decoder-readable storage medium storing information causing a decoding apparatus to perform an image decoding method, the method comprising decoding, by the decoding apparatus, a bin string for a intra_chroma_pred_mode syntax element, deriving, by the decoding apparatus, a value of the intra_chroma_pred_mode syntax element based on the bin string, and deriving, by the decoding apparatus, a chroma intra prediction mode of a current block based on the value of the intra_chroma_pred_mode syntax element, wherein the bin string includes a first bin, a second bin, and a third bin, wherein the first bin is decoded based on context information for the intra_chroma_pred_mode syntax element, and the second bin and the third bin are decoded based on bypass coding, wherein the context information is derived based on a sum of an offset and a value represented by the first bin, wherein the offset is determined based on a slice type for a current slice comprising the current block, and wherein a value of the offset is 0 based on the slice type is an I slice, the value of the offset is 1 based on the slice type is a P slice, and the value of the offset is 2 based on the slice type is a B slice. (See above rationale applied to rejection of claims 11 and 13, as claim 25 is a decoding apparatus representing the counterpart of the encoding method and apparatus implemented in a decoder-readable storage medium storing information causing a decoding apparatus to perform similar functions as in claims 11 and 13.)


References considered but not cited
8.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
CHO et al. (US 20080175490 A1) teaches METHOD AND APPARATUS FOR ENCODING AND DECODING IMAGE.
Kim et al. (US 8861594 B2) teaches Method and apparatus for processing video data.
Chien et al. (US 9451287 B2) teaches Context reduction for context adaptive binary arithmetic coding.
Lim et al. (US 9602843 B2) teaches Entropy decoding method using context information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487